DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,317. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of Patent No. 11,134,317 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1, 4, 8, 11, 15, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Graff et al. (US Publication 2014/0358632, hereinafter Graff) in view of Abed (US Publication 2019/0069013). 
Regarding claim 1, Graff discloses a live caption feedback system comprising: 
one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 
receive, from a first user device, first event calendar data associated with a first event comprising first event metadata (Graff, para’s 0138-0139, event attendees can browse the event schedule and then register for event activities, add event activities to their personal event calendar, and also add event activities to the calendar stored on their mobile communication device).
Graff does not explicitly disclose but Abed discloses:
receive, from one or more public databases and over a wireless network, a first plurality of open-source caption files associated with the first event, each of the first plurality of open-source caption files being stored locally on the first user device (Abed, para’s 0018, 0057-0058, 0093, and 0078-0080, mobile device user can extract open-source captions of an event/broadcast from public broadcast media and save captions on local/mobile devices);
preselect a first open-source caption file of the first plurality of open-source caption files based in part on the first event metadata (Abed, para’s 078-0082, synchronizing the translated script stream with the video stream and a “selected” extracted caption stream; para. 00096, FIG. 3 shows an interface for retrieving captions for a specific show. FIG. 4 shows an interface for retrieving captions for a specific date and time for the show selected in FIG. 3);
access an audiovisual recorder of the first user device; receive a live-streaming first feedback from the audiovisual recorder (Abed, para’s 0080-0082, receiving the translated script stream and the video stream, i.e., feedback);
responsive to receiving the first feedback, determine whether at least a portion of the first open-source caption file matches the first feedback beyond a predetermined threshold (Abed, para’s 0080-0082, synchronizing the translated script stream with the video stream and a “selected” extracted caption stream implies matching caption data with feedback data); and 
when at least the portion of the first open-source caption file matches the first feedback beyond the predetermined threshold, (i) determine a first synchronization between the first open-source caption file and the first feedback (Abed, para’s 0080-0082, synchronizing the translated script stream with the video stream and a “selected” extracted caption stream implies caption data and feedback data matches with each other according to a predetermined threshold), and (ii) provide, for display on the first user device, the first open-source caption file without accessing a mobile network (Abed, fig’s 6 and 7, displaying the caption as stored in local device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abed’s features into Graff’s invention for enhancing user’s playback experience by effectively acquiring caption data for synchronizing with feedback of a live event.  

Regarding claim 4, Graff-Abed discloses the system of claim 1, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: receive, from the first user device, a feedback frequency, wherein the feedback frequency may be selected from a range between no feedback and continuous feedback (Hadatsuki, 20170116578, para.  the life event attributes may include when, how often, or the number of other users who comment on or provide positive feedback to a given event. The frequency ranging between no feedback and continuous feedback is a variation of how often the feedback is sent).


Regarding claim 8, this claim comprises limitations substantially the same as claim 1; therefore, it is rejected for the same rationale, wherein Graff-Abed further discloses parse first event calendar data associated with a first event comprising first event metadata (Graff, para’s 0138-0139, event attendees can browse the event schedule and then register for event activities, add event activities to their personal event calendar, and also add event activities to the calendar stored on their mobile communication device).  

Regarding claim 15, this claim comprises limitations substantially the same as claims 1 or claim 8; therefore, it is rejected for the same rationale, wherein Graff-Abed further discloses receive, a live-streaming first interruption from the audiovisual recorder; and responsive to the first user device receiving the first interruption, pause captioning of the first event (Abed, para. 0077, the listener may choose to pause the podcast and not participate in the survey, the caption may also be paused).

Regarding claim 16, Graff-Abed discloses the system of claim 15, wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: receive a live-streaming second feedback from the audiovisual recorder; responsive to receiving the second feedback, determine that at least a portion of the first open-source caption file matches the second feedback beyond the predetermined threshold; determine a second synchronization between the first open-source caption file and the second feedback; and cause the first user device to display the first open-source caption file (Abed, para. 0077, the listener may choose to pause the podcast and not participate in the survey, the caption may also be paused. It is obvious that the podcast can be resumed after an interruption, and the system can resume receiving “second” feedback, determine “second” synchronization between the first caption and the “second” feedback, and display the caption data).
The motivation and obviousness arguments are the same as claim 15.

5.	Claims 3, 10, 17, 18, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Graff-Abed, as applied to claims 1, 8, 15, and 16 above, in view of Muske et al. (US Patent 10,692,497, hereinafter Muske).
	Regarding claim 3, Graff-Abed discloses the system of claim 1.
	Graff-Abed does not explicitly disclose but Muske discloses wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: receive, via the first user device, manual feedback indicative of a preferred synchronization between a selected open-source caption file and the first feedback; identify a second user device associated with a second user attending the first event; and provide the preferred synchronization to the second user device (Muske, col. 5, lines 49-61, synchronized captioning system and processes enable display of synchronized captions on multiple audience devices such as wearable computing devices, tablet computing devices, mobile computing devices, and viewing headsets. The synchronized captioning system and synchronized captioning processes provide a full set of playback controls which enable a viewing device to pause, backup, move forward, and display live captions during a performance. The synchronized captioning system and synchronized captioning processes collect analytic data about live performance and use “machine learning” to improve synchronization for subsequent performances).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muske’s features into Graff-Abed’s invention for enhancing user’s playback experience by providing different variation of displaying caption for synchronizing with feedback of a live event.

	Regarding claim 20, Graff-Abed discloses the system of claim 16.
	Graff-Abed does not explicitly disclose but Muske discloses wherein determining one or more synchronizations of the first and second synchronization further comprises: receiving the first feedback and the second feedback associated with the first event by a machine learning system; and improving caption synchronization, via the machine learning system, with respect to a related event based on the first feedback and the second feedback (Muske col. 14, lines 12-25, the synchronized captioning method uses machine logic and neural-networks to best fit text to digital script to index captions, transitioning on this point to machine learning and reporting as performed by the Machine Learning and Reporting Server Module. Also, the synchronized captioning method sets the sync index and time shift, and then transmits the sync index and the time shift to each registered caption display device. In some embodiments, the Synchronized Captioning Host Server broadcasts the sync index and the time shift to all registered caption display devices.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muske’s features into Graff-Abed’s invention for enhancing user’s playback experience by providing automatic and different variation process of generating and displaying caption for synchronizing with feedback of a live event.

	Regarding claims 10, 17 and 18, this claim comprises limitations substantially the same as claim 3; therefore, it is rejected for the same rationale.

4.	Claims 4, 11, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Graff-Abed, as applied to claims 1, 8, and 15 above, in view of Hadatsuki (US Publication 2017/0116578).
	Regarding claim 4, Graff-Abed discloses the system of claim 1.
	Graff-Abed does not explicitly disclose but Hadatsuki discloses wherein the instructions, when executed by the one or more processors, are further configured to cause the system to: receive, from the first user device, a feedback frequency, wherein the feedback frequency may be selected from a range between no feedback and continuous feedback (Hadatsuki, para. 0032, the life event attributes may include when, how often, or the number of other users who comment on or provide positive feedback to a given event. The frequency ranging between no feedback and continuous feedback is a variation of how often the feedback is sent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hadatsuki’s features into Graff-Abed’s invention for enhancing user’s caption playback experience by providing different frequency of event feedback.

	Regarding claims 11 and 19, this claim comprises limitations substantially the same as claim 4; therefore, it is rejected for the same rationale.

4.	Claims 6 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Graff-Abed, as applied to claims 1 and 8 above, in view of Mao et al. (US Publication 2017/0098153, hereinafter Mao).
	Regarding claim 4, Graff-Abed discloses the system of claim 1.
	Graff-Abed does not explicitly disclose but Mao discloses wherein the first event metadata further comprises a similarity score indicative of a predetermined similarity to each one of the first plurality of open-source caption files (Mao, para. 0106, the consensus score of this hypothesis was the mean similarity score of the m nearest captions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mao’s features into Graff-Abed’s invention for enhancing user’s caption playback experience by selecting the best caption available.
Regarding claim 13, this claim comprises limitations substantially the same as claim 6; therefore, it is rejected for the same rationale.

Allowable Subject Matter
5. 	Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
The remaining claims 5, 7, 12, 14, depending on claims 2 and 8 respectively inherit the objection thereof. 
Consideration of Reference/Prior Art
6.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484